DETAILED ACTION
This office action is in response to amendment filed 11/12/2021.	
Claims 15-34 are pending. Claims 1-14 have been canceled. Claims 15-16, 21-22, 25-28 and 34 have been amended.
Specification
The substitute amendments to the specification filed 11/12/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amrita Chakrabarti (Reg. No. 72,736) on 1/28/2022.
The application has been amended as follows: 
Replace claims 15, 23, 24, 25, 32, and 33 as follow,
15. 	A display device comprising: 
	a substrate; 
	a first electrode on the substrate and extending in a first direction;
		a second electrode spaced from the first electrode in a second direction and extending in the first direction;
	a guide member on the first electrode and the second electrode and comprising a plurality of openings overlapping with at least a portion of the first electrode and the second electrode and extending in one direction; and
	a plurality of light emitting diode (LED) devices in the openings, the plurality of LED devices extending in the one direction, 

	wherein a first length of the first electrode and the second electrode, which is measured in the first direction, is longer than a first width of the first electrode and the second electrode which is measured in the second direction, 
	wherein a second length of the plurality of openings, which is measured in the one direction, is longer than a second width of the plurality of openings which is measured in a direction crossing the one direction,
	wherein each of the first electrode and the second electrode overlaps with two or more openings of the plurality of openings,
	wherein the plurality of LED devices located at each of the openings is extending in and spaced from each other along the one direction, and
	wherein the plurality of LED devices located at different openings is spaced from each other along the direction crossing the one direction in which the openings are extended.
	
23.	The display device of claim 15, wherein at least a portion of the guide member does not overlap with the first electrode and the second electrode, but is located on the substrate.

24.	The display device of claim 23, wherein the guide member comprises a first portion and a second portion, and
the second portion of the guide member overlaps with the first electrode and the second electrode.



32. 	The display device of claim 27, wherein the guide member comprises a first portion and a second portion, and
the second portion of the guide member overlaps with the second portion of the first electrode and the fourth portion of the second electrode.

33. 	The display device of claim 32, wherein at least a portion of the second portion of the guide member overlaps with the first portions of the first electrode and the third portions of the second electrode.

Allowable Subject Matter
Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose, alone or in combination along with, the limitations of the independent claims as amended. More specifically, the particular arrangement and alignment of the electrodes, the LEDs, and the slits/openings of the guide member claimed is not taught by prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815